('




                                                                     TO BE PUBLISHED

                     ciuprtmt ~nu_rf nf ~tnfutk}!
                                     2016-SC-000355-CF             \F Il \N1 ffe\l    _   ·

      IN RE: MADISON SEWELL
             SCR 2.110 APPLICANT                                   {Q)~i\E12\2slt         The Kentucky Office of Bar Admissions Character and Fitness Committee

 ("Committee") denied Applicant's application for admission, concluding that his
                                   \.
 employment and other instructional endea,vors did not constitute "active

engagement in the teaching of law[,]" which, the Committee rea,soned, "has

always been interpreted to be teaching in law school to law students."

         It appears that we only have one reported case on point. Sullivan v.

Kentucky State Bd. of Bar Examiners, Character and Fitness Committee, 563
S.W.2d 713 (Ky. 1978). That case involved an applicant for admission to the

Kentucky Bar who was admitted in Ohio and who had taught law at the

Salmon P. Chase College of Law for five years prior to his application. The

Court held that the applicant's tenure at Chase was sufficient to satisfy SCR

2.110.

      In contrast, Applicant cites no legal authority in support of his argument

for a broader interpretation of"the teaching of law." However, Applicant states

that he has "tried numerous cases in federal court and has argued numerous

appeals before the Sixth Circuit, through his work as an Assistant Federal .

Public Defender and-Assistant U.S: Attorney, culminating in his work as a trial

attorney for the United States Department of Justice." Applicant also cites his

work as a speaker at events sponsored by the Kentucky Bar As.sociation (KBA),

and other professional legal organizations. In addition, Applicant notes that

his high school students have received college credit for their work in his

courses. Furthermore, Applicant has advanced certifications in non-legal



                                         2
 disciplines. He also taught Physics and Chemistry .in D.C. public school

  system.

         Simply put, SCR 2.110 is inapplicable here. Therefore, we need not ·

 discuss whether teaching pre-law at the high school level constitutes "active

 engagement in the teaching of the law." SCR 2.110 applies to states that have

 reciprocity with· Kentucky. Although Applicant was admitted to the

 Washington Bar, the basis of his admission without examination is premised
              ..
 on teaching in Kentucky, not Washington or any other state with which

 Kentucky has reciprocity. As such, the decision in Sullivan was misguided and

 is hereby overruled.

        We note in passing that the Applicant's legal experience is impressive,

 and his teaching experience in Kentucky is laudable. However, the appropriate

 path for admission without examination in this case was for Applicant to

 submit his application in a timely manner after he ceased practicing law in a

 foreign forum and began teaching in Kentucky. At the time Applicant filed his

 petition, however, Applicant had not been practicirillaw for the requisite time

 period in a state that has reciprocity with Kentucky. Therefore, his application

 was untime~y. Considering the unique circumstances, however, AppellE!.Ilt is

· entitled to a complete refund of his application fee.

       ACCORDINGLY, IT IS ORDERED that Applicant, Madison Sewell's

-,Motion.for Reconsideration is hereby denied. The Kentucky Office of Bar

Admissions shall refund Appellant his $1,500 application fee.



                                          3
All sitting. All concur.

ENTERED: December 15, 2016.


                           --=-----------L._t,
                           CHIEF JUSTICE




                            4